ORDER
Pursuant to Rule II, Section 5(E)(1) of the Supreme Court Rules for the Government of the Judiciary of Ohio and section 2701.11 of the Ohio Revised Code, the Supreme Court appoints the following judges to serve on the five-judge commission to consider the report of the hearing panel of the Board of Commissioners on Grievances and Discipline in In re Judicial Campaign Complaint Against Martin W. Emrich, Case No. 96-0638:
Judge Cynthia C. Lazarus Tenth District Court of Appeals
Judge Mark A. Weist Wayne County Court of Common Pleas (Ninth District)
Juvenile/Probate Division, Scioto County Court of Common Pleas (Fourth District) Judge James W. Kirsch
Domestic Relations Division, Cuyahoga County Court of Common Pleas (Eighth District) Judge Cheryl S. Karner
Lima Municipal Court (Third District) Judge William G. Lauber
Pursuant to Gov.Jud.R. Ill, Section 2(B)(1), the Supreme Court designates Judge William G. Lauber as chairman of the Commission.
Pursuant to R.C. 2701.11, Richard A. Dove, Associate Director of the Supreme Court of Ohio, is, for the purpose of this proceeding, designated as Administrative Director to serve as Secretary to the *1430Commission, with authority to sign entries and orders on behalf of and at the direction of the Commission or its chairman.
All pleadings and documents in this matter shall be filed with the Clerk of the Supreme Court. The original and seven copies of all documents shall be filed. Service on the Commission shall be made by serving the Secretary.